DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed 7/22/22 in which claims 1-21 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11165857. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same method of preventing exhaustion of database connection pool.

U. S. Patent No. 11,165, 857
U.S. Application No. 17/475825
1. A method to prevent exhaustion of a database connection pool, comprising: retrieving data from the database connection pool; 
monitoring the data to determine whether the connection pool is at risk of an exhaustion condition; 
analyzing the data to determine whether one or more clients accessing the database connection pool are offenders upon determining that the connection pool is at risk, wherein the database connection pool is determined to be at risk upon a determination that utilization of the database connection pool is greater than a threshold utilization value 



and determined to be at sustained risk upon a determination that the database connection pool has been at risk for more than a first threshold percentage of intervals; determining that the client is a sustained offender upon a determination that the client is an offender having a utilization greater than a second threshold percentage of intervals; and throttling access to the one or more clients accessing the database connection pool upon determining the one or more clients to be offenders.
1. A method to prevent exhaustion of a database connection pool, comprising: retrieving data from the database connection pool;  
 




analyzing the data to determine whether one or more clients accessing the database connection pool is at risk, wherein the database connection pool is determined to be at risk upon a determination that utilization of the database connection pool has been at risk in a number of intervals in which the data connection pool is analyzed for being at risk; 







and throttling access to the database connection pool upon determining the database connection pool has been at risk.  


4. (Currently amended) The method of claim 3, further comprising determining that a client is a sustained offender upon a determination that the client is an offender having a utilization greater than a third predetermined threshold percentage of the intervals.


	It would have been obvious to one with ordinary skill in the art to exclude the limitation  
“determined to be at sustained risk upon a determination that the database connection pool has been at risk for more than a first threshold percentage of intervals; determining that the client is a sustained offender upon a determination that the client is an offender having a utilization greater than a second threshold percentage of intervals” from the claimed invention of the present application in order to broaden the subject matter.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-11, 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0019922 to Robison et al.

a. 	As per claim 1, Robison et al teaches a method to prevent exhaustion of a database connection pool, comprising: retrieving data from the database connection pool (See paragraph [0036])]);  analyzing the data to determine whether one or more clients accessing the database connection pool is at risk, wherein the database connection pool is determined to be at risk upon a determination that utilization of the database connection pool has been at risk in a number of intervals in which the data connection pool is analyzed for being at risk (See paragraph [0036 and 0042]); and throttling access to the one or more clients accessing the database connection pool upon determining the database connection pool has been at risk  (See paragraph [0039 and 0051-0053].  

b. 	As per claim 9, Robison et al teaches a computing device comprising: at least one physical memory device to store a connection pool manager (See paragraph [0060]); and one or more processors coupled with the at least one physical memory device (See paragraph [0060-0061]), the one or more processors configurable to execute the connection pool manager to retrieve data from the database connection pool (See paragraph [0036), analyze the data to determine the database connection pool   (See paragraph [0036 and 0042]) and throttle access to the database connection pool upon determining the database connection pool has been at risk (See paragraph [0036]), wherein the database connection pool is determined to be at risk upon a determination that utilization of the database connection pool has been at risk in a number of intervals in which the data connection pool is analyzed for being at risk (See paragraph [0039 and 0051-0053]).  

c. 	As per claim 16, Robison et al teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: retrieve data from the database connection pool  (See paragraph [0036]); analyze the data to determine the database connection pool is at risk, wherein the database connection pool is determined to be at risk upon a determination that utilization of the database connection pool has been at risk in a number of intervals in which the data connection pool is analyzed for being at risk (See paragraph [0036 and 0042]); and throttle access to the database connection pool upon determining the database connection pool has been at risk (See paragraph [0039 and 0051-0053]).  

d. 	As per claims 2, 10 and 17, Robison et al teaches the claimed invention as described above.  Furthermore, Robison et al teaches wherein the database connection pool is determined to be at sustained risk upon a determination that the database connection pool has been at risk for more than a first threshold percentage of intervals (See paragraph [0030-0036]).  

e.	As per claims 3, 11 and 18, Robison et al teaches the claimed invention as described above.  Furthermore, Robison et al teaches wherein the database connection pool is determined to be at intermittent risk upon a determination that the database connection pool has been at risk for more than a second predetermined threshold percentage of intervals, wherein the second predetermined threshold percentage is less than the first threshold percentage of intervals (See paragraph [0040 and 0054]).

f.	As per claims 6, 14 and 19, Robison teaches the claimed invention as described above. Furthermore, Robison et al fails to teach wherein access is throttled to the one or more clients based on one or more throttling rules providing throttling conditions including a throttle access rate limit (See paragraph [0051-0052]).
	

g. 	As per claim 7, Robison teaches the claimed invention as described above. Furthermore, Robison et al teaches wherein the access the one or more throttling rules further comprise an expiration date for the throttling conditions (See paragraph [0030]).
	
h. 	As per claims 8, 15 and 20, Robison teaches the claimed invention as described above. Furthermore, Robison et al teaches removing the throttle upon a determination that the connection pool is no longer at risk of the exhaustion condition (See paragraph [0051], if the current creation rate does not exceed the rate limit, then no throttling occurs and the method ends at operation 616)

i. 	As per claim 21, Robison et al teaches the claimed invention as described above.  Furthermore, Robison et al teaches wherein the database connection pool is determined to be at risk of a first category upon a determination that utilization of the database connection pool has been at risk based on a first threshold of the intervals, and at risk of a second category upon a determination that utilization of the database connection pool has been at risk based on a second threshold of the intervals (See paragraph [0040 and 0054-0055]).


Allowable Subject Matter
7.	Claims 4-5 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444